Title: From John Adams to the Marquis de Lafayette, 13 December 1785
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


     
      Dear Sir—
      Grosvenor square Decr. 13. 1785—
     
     I have received your favour of the 30th. Ulto. and thank you for the extract enclosed— The Commerce of new England will follow their oil, wherever it may go and therefore I think it good Policy, in the Controller General to take of the duty— But there is another object of Importance I mean the sperma Cæti Chandles— Will you be so good as to inform me whether these are prohibited in france? or what duties they are subject to on Importation? whether these duties can be taken off,? Whether they are at all used or known in france? Whether they cannot be brought into fashion in private families, or even in Churches? they are certainly cheaper & more beautiful than wax, & emit a purer, brighter flame— Pot ash, too: I want to know, what quaintity of Pot ash & Purl ash, is annually consumed in France? from what Country imported? in what it is paid for? whether in Cash, Bills or Goods? & at what Prices ordinarily? This is another article, by which france may draw to herself a great share of the Trade of New England— Our Merchants will be obliged to alienate their Commerce from this Country, and transfer it in a great measure to France.— They are awkward and unskilful, at present, how to effect it, and every aid you can afford them will be gratefully acknowledged—
     I hope that Mr. Boylston and Mr. Barrett, will be able to compleat a Contract, with Monsieur Tourtille De Sangrain for the Illumination of your Cities— Boylston’s Capital will enable him to do what he pleases, but you may depend upon it, he will do nothing but what is profitable— No Man understands more intuitively, every thing relating to these subjects, and no man is more attached to his Interest— You sent your Letter by the post I suppose, in hopes it would be opened in the Post Office and sent to Court to assist me a Little in my negotiation— I have the Pleasure to inform you, that your intentions were probably fulfilled, for although they conceal their art with more care in the post offices here, then they think it necessary to make use of in Paris, yet I assure you there is not less Curiosity: And your Letter upon an attentive inspection may be plainly

perceived to have been opened— I am glad of it, because altho’ it will not assist me much, nor make any great impression I shall at least have the Pleasure to think we teaze them a little— my best respects to Madam La fayette & Love to Anastasie & George— Yours
     
      J. A—
     
    